United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





CARLSON CASPERS VANDENBURGH & LINDQUIST
225 SOUTH 6TH STREET
SUITE 4200
MINNEAPOLIS, MN 55402
In re Application of						SUSPENSION OF ACTION
Tony LaRosa et al.Serial No.:  16/947002Filed:  07/14/2020
Attorney Docket No.:  1357.008US1

This is in reply to the petition under 37 CFR 1.103(a) to suspend action in this application at applicants’ request for a six month period of time, filed 07/05/2022. 


BACKGROUND
Applicants request suspension of action in the present application for six months “Applicant advises the Office that its formulator recently passed away unexpectedly thereby leaving nobody to assist. In June 2016, Applicant hired Margaret Teresa Virgallito as the Chief Scientific Officer. In that role Ms. Virgallito was the sole person handling both development and manufacturing of numerous products, including the instant topical anti-acne product. In May 2022, Ms. Virgallito passed away suddenly and unexpectedly. Among other management concerns, Ms. Virgallito’s passing has left Applicant with insufficient labor to timely complete multiple pending projects. Specifically, Applicant does not currently have the personnel needed to assist legal counsel with the prosecution of the instant application, as well as several others. Since May 2022, Applicant has been diligently seeking to hire somebody to fill the role left vacant by Ms. Virgallito’s passing, and has yet been unsuccessful. if the Examiner believes it useful, a link to Ms. Virgallito’s obituary can be found at https://www.dignitymemorial.com/obituaries/dayton- oh/margaret-virgallito- 10742269 and a link to her LinkedIn profile can be found at hitps://www.linkedin.com/in/teresa-virgallito-963 467 16/.”

DISCUSSION

§ 1.103  Suspension of action by the Office.

(a)     Suspension for cause. On request of the applicant, the Office may grant a suspension of action by the Office under this paragraph for good and sufficient cause. The Office will not suspend action if a reply by applicant to an Office action is outstanding. Any petition for suspension of action under this paragraph must specify a period of suspension not exceeding six months. Any petition for suspension of action under this paragraph must also include:
(1)    A showing of good and sufficient cause for suspension of action; and
(2)    The fee set forth in § 1.17(h), unless such cause is the fault of the Office.





DECISION

In view of the above, the petition for suspension of action is GRANTED for a period of six months from the date of mailing of this decision.  



Should there be any questions with respect to this action, please contact the examiner or Marianne Seidel, by mail addressed to:  Director, Technology Center 1600, P. O. BOX 1450, ALEXANDRIA, VA 22313-1450, or by telephone at 571-272-0519 or by facsimile transmission at Office general facsimile number, 571-273-8300.


 /BRIAN-YONG S KWON/ Supervisory Patent Examiner, Art Unit 1613